UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7578



JOSEPH GRAYSON WARD,

                                             Plaintiff - Appellant,


          versus

BEAUFORT COUNTY DETENTION CENTER; SILENT
KNIGHT COMPANY; COASTAL EMPIRE FIRE AND
SECURITY,   INCORPORATED;  TONY   BUSH,  Jail
Doctor; MARK FITZGIBBONS, Jail Administrator,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-04-792)


Submitted: December 15, 2005              Decided:   December 22, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Grayson Ward, Appellant Pro Se. Marshall Hodges Waldron,
Jr., LAW OFFICE OF DUFFIE STONE, LLC, Bluffton, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Grayson Ward seeks to appeal the district court’s

order accepting in part the recommendation of the magistrate judge

and granting partial summary judgment on his complaint filed

pursuant to 42 U.S.C. § 1983 (2000).      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders.      28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).    The order Ward seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly,   we   dismiss   the   appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             DISMISSED




                               - 2 -